Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, including claims 1-5 and 7-8 for further examination in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that “It is noted that claims 7-8, depending on claims 2 and 3 respectively, are directed to a semiconductor device, instead of method claim as the examiner noted”.  This is found persuasive therefore claims 7-8 are rejoined for prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Alfano (Pub. No.: US 2007/0139835).

    PNG
    media_image1.png
    812
    1058
    media_image1.png
    Greyscale

Re claim 1, Alfano teaches a first electrode ([FE], FIG. 7 [as shown above]); 
a second electrode [SE]; and 
a semiconductor layer (606/604, ¶ [0045]) including a first winding wire part [FWP] provided so as to surround a current flowing (in coil 502) between the first electrode and the second electrode, and a second winding wire part [SWP] connected to a terminal end part [TE] of the first winding wire part and returning from the terminal end part toward a starting end part [SE] side of the first winding wire part [FWP].
Re claim 2, Alfano, [FE], FIG. 7 [as shown above] teaches the semiconductor device according to claim 1, 
wherein the second winding wire [SWP] part is disposed outward (to the left) of a periphery of the first winding wire part [FWP], or the first winding wire part is disposed outward of a periphery of the second winding wire part.
Re claim 3, Alfano, [FE], FIG. 7 [as shown above] teaches the semiconductor device according to claim 2, wherein 
the first winding wire part [FWP] and the second winding wire part [SWP] are disposed in a nested shape (toward terminal end [TE]).
Re claim 4, Alfano, [FE], FIG. 7 [as shown above] teaches the semiconductor device according to claim 1, wherein 
thickness of the first winding wire part [FWP] and thickness of the second winding wire parts [SWP] are substantially a same value.
Re claim 5, Alfano, [FE], FIG. 7 [as shown above] teaches a semiconductor component comprising a semiconductor layer (660/640), wherein 
the semiconductor layer includes 
a first winding wire part [FWP], and 
a second winding wire part [SWP] connected to a terminal end part [TE] of the first winding wire part and returning from the terminal end part toward a starting end part [SE] side of the first winding wire part [FWP], and 
the semiconductor component is disposed so as to surround a current flowing in an object to be measured.
Re claim 7, the semiconductor device according to claim 2, wherein thickness of the first wiring wire part [FWP] and thickness of the second wiring wire part [SWP] are substantially a same value.
Re claim 8, the semiconductor device according to claim 3, wherein thickness of the first winding wire part [FWP] and thickness of the second winding wire part [SWP] are substantially a same value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894